DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner D. Nielsen to examination D. Johannsen.  The application remains assigned to Art Unit 1634.
This application is the national stage of PCT/EP2018/066604, filed 06/21/2018.  It is noted that the International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant's election with traverse of Group I, and the BRAF gene, in the reply filed on November 11, 2021 is acknowledged.  
Initially, it is noted that upon further consideration, and as a courtesy to applicant, the alternatives of various types of nucleic acid targets (dsDNA, ssDNA, RNA, etc.), will now be treated as species (rather than separate groups), and the subtypes thereof specified in the claims (such as different alternative genes and other particular nucleic acids) as subspecies.  Thus, applicant’s election of dsDNA has been treated as a species election, and the election of BRAF as an election of a subspecies thereof; as a result, further species will be eligible for consideration if/when allowable subject matter is identified (i.e., Groups I-IV of the original restriction requirement will be considered as a single Group with multiple species).  As prior art applies against the elected species, further search and consideration of additional species has not been conducted.  It is noted that these different species lack a common required structure and as well as any shared use related thereto.
Claims 1-9 and 12 correspond to the elected invention and species, and are under consideration herein. 
Regarding Group V, directed to products, as compared to original Groups I-IV, the prior art as previously cited and cited herein supports the conclusion that the shared feature of anti-CA-IX antibodies does not make a contribution over the prior art.  This is the proper standard for determining unity of invention under PCT Rules 13.1 and 13.2, and thus the treatment of Group V as a separate invention is maintained.
This requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.
Claims 13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.
Claim interpretation
With regard to the references to “step (a)” (see claims 2-3) and “step (b)” (see claim 3), it is noted that these recitations are interpreted as referring back to and further limiting (a) and (b) as previously recited in the claims; the use of the term “step” does not render the claims indefinite, as the meaning of the claim language is not ambiguous.


Claim Objections
Claim 5 is objected to because of the following informalities:  “from” is misspelled as “form” (see line 2).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al (WO 2015/153732 A2 [8 Oct 2015]; cited in IDS) in view of Tauro et al (Molecular & Cellular Proteomics 12:587 [2013]; cited in IDS) and Dorai (Glycobiology Insights 1:3-12 [2009]; cited herein).
Lyden et al disclose methods comprising isolating double stranded DNA (dsDNA) from exosomes for use in detecting cancer-associated mutations (including in the elected BRAF gene), and teach that such exosomes may be isolated from biological fluids of cancer patients (see entire reference, particularly the abstract, the Summary at pages 3-4, and the Description at pages 7-16, noting the teaching of various bodily fluids that may serve as sources of exosomes at pages 33 and 35).  Lyden et al also teach various methods for the capture of exosomes, including immuno-based methods (see, e.g., paragraph 34), and the use of antibodies (see, e.g., paragraph 36).  However, Lyden et al do not teach the use of anti CA-IX antibodies in the capture of exosomes, as required by the claims.
Tauro et al teach that multiple strategies are known in the art for the capture of cancer-associated exosomes, but teach that a comparison of ultracentrifugation, density gradient separation, and immunoaffinity capture revealed that immunoaffinity capture targeting EpCAM “enriched for exosome and exosome-associated proteins by at least 2-fold more than the other two methods studied” (see entire reference, particularly page 588, left column bridging to right column).
Dorai teaches that carbonic anhydrase IX (CA-IX) is “a transmembrane glycoprotein highly expressed in clear cell carcinoma of the kidney and in a wide variety of other human cancers”, and that CA-IX is shed through exosomes in renal carcinoma 
In view of the teachings of Tauro et al and Dorai, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the methods of Lyden et al so as to have isolated tumor-associated exosomes via immunoaffinity capture using an anti-CA-IX antibody.  An ordinary artisan would have been motivated to have made such a modification by the teachings of Tauro et al regarding the benefits of increased exosome yield (relative to other known methods) obtained by the use of immunoaffinity capture, and by the teachings of Dorai that CA-IX is a highly expressed transmembrane protein in a variety of cancers and is shed through exosomes (thus suggesting its specific use as a target in immunoaffinity capture of such exosomes).  Further, given Dorai’s teaching of the availability of a functional anti-CA-IX monoclonal antibody (as demonstrated by Dorai), an ordinary artisan would have had a reasonable expectation of success in practicing such methods.  
With further regard to claim 2 and its dependent claims 5-9, it is reiterated that the primary reference Lyden et al teach isolation of dsDNA from exosomes and detection of tumor related nucleic acids in that dsDNA, including mutations in BRAF and amplification of BRAF; see, e.g., paragraphs 10, 27-28, 46-50).  Regarding claim 3, Lyden et al further disclose comparisons with reference values for the purpose of detecting and evaluating tumors and the prognosis therefore; see, e.g., paragraph 25.  Regarding claim 4, several cancers of the claim are taught by Lyden et al (see, e.g., paragraph 28), and it is reiterated that Dorai also teach the association of CA-IX with several cancers (including in particular kidney cancer).  Regarding claim 12, Lyden et al 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634